703 So. 2d 1213 (1997)
Kathleen WEAVER, Appellant,
v.
SOUTHERN BELL and Bell South Insurance, Appellees.
No. 95-1142.
District Court of Appeal of Florida, First District.
December 31, 1997.
Bill McCabe of Shepherd, McCabe & Cooley, Longwood, for Appellant.
Robert L. Teitler of Walton Lantaff Schroeder & Carson, Miami, for Appellees.
PER CURIAM.
The Judge of Compensation Claims (JCC) found that this workers' compensation claim was barred by the statute of limitations found at sections 440.19(2)(a) and (b), Florida Statutes (1979). Claimant's appellate counsel did not represent her at the hearing below. On appeal appellant raises five arguments to support her contention that the two-year statute of limitations has not run in this case. The JCC made findings concerning only one of these arguments, that being appellant's purported use of an arm sling. The JCC's findings that the appellees did not have actual knowledge of appellant's continued use of an arm sling so as to toll the statute of limitations is supported by competent substantial evidence. None of the other four arguments raised on this appeal were brought up before the JCC in any meaningful way. No theory of avoidance of the statute of limitations appears on the pretrial stipulation, and no argument concerning avoidance of the statute of limitations was offered for the JCC's consideration. This court is not "the tribunal of first resort on complex questions latent in the record but not substantially raised [below]." Sunland Hosp./State of Fla. v. Garrett, 415 So. 2d 783 (Fla. 1st DCA 1982).
AFFIRMED.
KAHN, DAVIS and BENTON, JJ., concur.